 DECISIONS OF NATIONAL LABOR RELATIONS BOARDM. Lowenstein & Sons, Inc., Transportation Divisionand Drivers, Chauffeurs, Warehousemen andHelpers Local No. 71, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America. Case I l-CA-7503August 11. 1978DECISION AND ORDERBy CHAIRMAN FANNING AND MEMBERS JENKINSAND MURPHIYUpon a charge filed on March 8, 1978, by Drivers,Chauffeurs, Warehousemen and Helpers Local No.71, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, herein called the Union, and duly servedon M. Lowenstein & Sons, Inc., Transportation Divi-sion, herein called Respondent, the General Counselof the National Labor Relations Board, by the Re-gional Director for Region 11, issued a complaintand notice of hearing on March 23. 1978. againstRespondent, alleging that Respondent had engagedin and was engaging in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(5)and (1) and Section 2(6) and (7) of the National La-bor Relations Act, as amended. Copies of the charge.complaint, and notice of hearing before an Adminis-trative Law Judge were duly served on the parties tothis proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on July 20, 1977, fol-lowing a Board election in Case I -RC4344. theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate: ' and that, commenc-ing on or about March 2, 1978, and at all times there-after, Respondent has refused, and continues to dateto refuse, to bargain collectively with the Union asthe exclusive bargaining representative, although theUnion has requested and is requesting it to do so. OnMarch 31, 1978, Respondent filed its answer to thecomplaint admitting in part, and denying in part, theallegations in the complaint. Respondent admits thatit meets the Board's jurisdictional standards and thatthe Union is a labor organization within the meaningof the Act. It denies that on June 6, 1977, a majorityIOfficial notice is taken of the record in the representation proceeding,Case 11 RC 4344. as the term "record" is defined in Secs 102 68 and102.69(g) of the Board's Rules and Regulations. Series 8. as anended. SeeL71' Eletrovs.slems, Inm., 166 NlRB 938 (1967). enfd. 3881 .2d 683 (( .5. 4,1968); Golden Age Bereraige (o, 167 Nl RB 151 (1967). enfd 415 1.2d 26(C.A. 5, 1969): IluterTpe ( o. v Pcnelo, 269 F.Supp 573 t)(.( Va. 1967):Follett (orp., 164 Nt RB 378 (19671. enfd. 397 .2d 91 (('.A 7, 1968): Sec.9(d) of the NL.RA, as amended.of the employees in the unit found appropriate castballots to designate the Union their exclusive collec-tive-bargaining agent, but admits that on July 20,1977, the Regional Director certified the Union asthe collective-bargaining representative of the em-ployees in said unit. Respondent admits the allega-tion that it refused, and continues to refuse, to meetand bargain with the Union as the collective-bargain-ing representative. but denies the conclusory 8(a)(1)and (5) allegations. Respondent states that the pur-pose of this refusal to bargain is to seek judicial re-view of the Board's unit determination as well as theBoard's certification of the Union as the collective-bargaining agent.On May I, 1978, counsel for the General Counselfiled directly with the Board a motion to strike por-tions of Respondent's answer and a Motion for Sum-mary Judgment. Subsequently, on May 10, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause, along with a request that theBoard or the General Counsel give the necessaryconsent to officials of Region II to testify and toproduce Board records in accordance with the fol-lowing documents: (a) Respondent's "Applicationfor Suhpoenas Duces Tecum"'' (b) "Application toTake Depositions": and (c) "Motion for Leave toRequire Certain Persons to Answer Written Interro-gatories."Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause. Respondent attacks theUnion's certification on the basis that the bargainingunit was inappropriate due to the high degree of inte-gration of operations. centralized management of la-bor relations matters. the lack of local autonomy,and interchange among drivers. Respondent allegesthat the Regional Director erred in finding that Re-spondent has two terminals, one at Rock Hill andone at Morganton. Respondent contends that theMorganton facility is nothing more than a "call sta-tion." Respondent further attacks the Union's certifi-cation on the basis of preelection conduct which Re-spondent alleges improperly influenced the results of237 NLRB No. 61416 M. LOWENSTEIN & SONS, INC.the election.' Respondent also contends that the Re-gional Director erred by not conducting a hearingwith respect to the objections.Review of the record herein reveals that in CaseI l-RC-4344 the petition was filed on March 31.1977. On May 13, 1977, the Regional Director. in hisDecision and Direction of Election. found a unit ofall drivers employed at the Respondent's Rock Hill,South Carolina, terminal to be appropriate and di-rected an election therein. On May 25. 1977. Respon-dent filed a timely request for review, contendingthat, based on the record in that case. only a unit ofall road drivers employed at Respondent's Rock Hill,South Carolina, and Morganton. North Carolina. fa-cilities, including two switch drivers. was appropri-ate. In a telegraphic communication of June 6. 1977.the Board denied Respondent's request for review asraising no substantial issues warranting review. Theelection was held on June 6. 1977. and a tally ofballots issued showing that the Union had received amajority of the valid votes cast. On June 10. 1977.Respondent timely filed its "Objections to Electionand Conduct Affecting Results of the Election." OnJuly 20, 1977, the Regional Director issued his Sup-plemental Decision and Certification of Representa-tive wherein he overruled Respondent's objectionsand certified the Union as the collective-bargainingrepresentative in the unit found appropriate. On Au-gust 1, 1977, Respondent filed its request for reviewof the Regional Director's Supplemental Decisionand Certification of Representative and the Board.by telegraphic communication of September I. 1977.denied Respondent's request for review as raising nosubstantial issues warranting review.Following a request by the Union on or aboutFebruary 23. 1978, that Respondent bargain with re-spect to rates of pay, wages. hours of employment,and other terms and conditions of employment. Re-spondent refused, and has at all times since March 2,1978, continued to refuse, to bargain in good faithwith the Union as the exclusive bargaining represen-tative of its employees in the certified unit.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding)All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-More particularly Respondentls objections allegcd coercton and nintim-dation by alleged union agents. misrepresecntations of fact. canip.lgninnear the polls. and fraternilzaltion betueen the Board agelt ;nd the I nntn".organizer prior to the electloni.See Pirsthurgh Plaue (;la, ( N I R B. 313 1 S 146. 162 1t'41)iRules and Regulations of the Board. See' 102 h67(f anild 102 69csentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or pre-viouslv unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding.' We therefore findthat Respondent has not raised any issue which isproperly litigable in this unfair labor practice pro-ceeding. Accordingly, we grant the Motion for Sum-marN Judgment.'On the basis of the entire record, the Board makesthe following:FINDi)iN(;S ()F FA\c(I 111F BR SINISS OF RESPONDIF NThe Employer is a private corporation and is acarrier of textiles for its parent corporation, M. Low-enstein & Sons, Inc., which operates some 20 mills inthe southeastern United States. During the past 12months. which period is representative of all timesmaterial herein, Respondent performed services di-rectls outside the State of South Carolina valued inexcess of $50,000 for the interstate delivery of goods.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatit will effectuate the policies of the Act to assert j uris-diction herein.II 11F 1I AOR OR(A;,NIZAxrION INVOLVEDDrivers. Chauffeurs, Warehousemen and HelpersLocal No. 71, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization withinthe meaning of Section 2(5) of the Act.IIl 1111 I N-FIR LB()OR PRA-( I(ESA. 7Prit Reptrcsenlation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:Respondent' "Applica.ionl for .liubpoena D)u , 7e. urn." "Applicationto I ake )epostlllon " and "Motion for L ease to Require (Certain Persons toAnscr Arlttle Inlnterrog.sories' are denied for the reasons set forth in].l t /ui n Pintigu Ntl Id Io -un ( t lin tii. .] 1)l-t ta ti o r If ,Aetut lin & Soinm.183 Ni RB 111-. ft 2 19701)e dens the (,cenraM ( ounsers motion to strike portions of Respon-dell's .il1s er417 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll drivers employed at the Employer's RockHill, South Carolina, terminal, excluding officeclerical employees, plant clerical employees,shop employees, warehouse employees, switch-ers, guards and supervisors as defined in theAct.2. The certificationOn June 6, 1977, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region II. designated the Union as theirrepresentative for the purpose of collective bargain-ing with Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on July 20, 1977, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about February 23, 1978, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about March 2, 1978. and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain withthe Union as the exclusive representative for collec-tive bargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceMarch 2, 1978, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (I) of theAct.IV. THE EFFECT OF THE UNFAIR L.A OR PRACTICES UPONCOMM R('EThe activities of Respondent set forth in sectionIII, above, occurring in connection with its opera-tions described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic.and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw. we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit. See Mar-Jac Poultry Company. Inc., 136NLRB 785 (1962): Commerce Compan', d/b/a LamarHotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964); Bur-nett Construction CoCompany, 149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CoN ('L[SIONS O LAW1. M. Lowenstein & Sons, Inc.. TransportationDivision, is an employer engaged in commerce with-in the meaning of Section 2(6) and (7) of the Act.2. Drivers, Chauffeurs, Warehousemen andHelpers Local No. 71. affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America. is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All drivers employed at the Employer's RockHill, South Carolina, terminal, excluding office cleri-cal employees, plant clerical employees, shop em-ployees, warehouse employees, switchers, guards andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since July 20, 1977, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about March 2, 1978, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employees418 M. LOWENSTEIN & SONS. INCin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)( 1 ) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board herebv Orders that the Respondent, M.Lowenstein & Sons, Inc., Transportation Division.Rock Hill, South Carolina. its officers. agents, suc-cessors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Drivers. Chauffeurs,Warehousemen and Helpers Local No. 71, affiliatedwith International Brotherhood of Teamsters. ('hauf-feurs, Warehousemen and Helpers of America, as theexclusive bargaining representative of its employeesin the following appropriate unit:All drivers employed at the Employer's RockHill. South Carolina. terminal, excluding officeclerical employees. plant clerical employees.shop employees, warehouse employees,switchers, guards and supervisors as defined inthe Act.(b) In any like or related manner interfering with.restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Rock Hill, South Carolina, terminalcopies of the attached notice marked "Appendix." hCopies of said notice, on forms provided by the Re-gional Director for Region II, after being dulysigned by Respondent's representative, shall be post-ed by Respondent immediately upon receipt thereof.and he maintained by it for 60 consecutive daysthereafter. in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered hb ainl other material.(c) Notif\ the Regional Director for Region 11. inwriting, within 20 days from the date of this Order.what steps have been taken to comply herewith.'In the eet i hanl thi, Order is enforc.ed b .a Judgment of a UnitedSt.ltes ( ourt olf Appeals. the viord, in the notice reading "Poted h! Orderof the National L.hbor Relations Board" shall read "Posted Pursuant to aJudgment of the I mnted Slalte ( ourt of Appeas i nfiorcin an Order of theNIaoInal I.abor Relalton, B.oard"APPENDIXNot Iit To ENMPI.O)tiSPosli l) B't ORDEIR Of IIItN XIO()N I. LABOR RFI.AII()NS BOARI)An Agenct of the United States GovernmentWli: il l \ol refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Driv-ers. Chauffeurs. Warehousemen and HelpersLocal No. 71. affiliated with InternationalBrotherhood of Teamsters. Chauffeurs, Ware-housemen and Helpers of America, as the exclu-sive representative of the employees in the bar-gaining unit described below.Wi v Nwi toI in any like or related mannerinterfere with. restrain. or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.Wt wit , upon request. bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es, hours, and other terms and conditions ofemployment. and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All drivers employed at the Employer's Rocklill. South C'arolina. terminal, excluding of-fice clerical employees. plant clerical employ-ees, shop employees, warehouse employees,switchers, guards and supervisors as definedin the Act.M. I.()o NSIFIN & SoNs. IN(.. TRANS-POR I A (ON DivlISION419